

SECURITY INTEREST AGREEMENT
 
SECURITY INTEREST AGREEMENT (“Security Agreement”), dated as of November 12,
2007, by and among EPD Investment Co., LLC, a California limited liability
company (“Secured Party” and collectively with any assignee or designee, the
“Secured Parties”) and Neah Power Systems, Inc., a Nevada corporation (the
“Debtor”).
 
RECITALS
 
A.  Reference is made to (i) the Purchase Agreement dated November 9, 2007 (the
“Purchase Agreement”) to which the Debtor and Secured Party are parties, and
(ii) the Transaction Agreements (as defined in the Purchase Agreement),
including, without limitation, the Note. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the relevant Transaction
Agreements.
 
B.  Pursuant to the Transaction Agreements, the Debtor has certain obligations
to each of the Secured Parties (all such obligations under all Transaction
Agreements, the “Obligations”).
 
C.  The Debtor has determined that it shall benefit from the execution of the
Transaction Agreements and the transactions contemplated thereby. In furtherance
thereof, and not in limitation thereof, the Debtor has deemed that the execution
and delivery of this Security Interest Agreement to which it is a party, and the
Debtor’s performance of its obligations under each of them, to be necessary and
convenient to the conduct, promotion or attainment of the business of the Debtor
from the Purchase Agreement or otherwise.

 
D. In order to induce the Secured Parties to execute and deliver the Transaction
Agreements and to make the payments to the Debtor contemplated thereby, and as
contemplated by the Purchase Agreement and the Note, the Debtor has agreed to
grant to the Secured Parties a security interest in the Collateral (as defined
below) to secure the due and punctual fulfillment of the Obligations. The
Secured Parties are willing to enter into the Purchase Agreement and the other
Transaction Agreements only upon receiving the Debtor’s execution of this
Security Interest Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. Grant of Security Interest.
 
(a)  In order to secure the due and punctual fulfillment of the Obligations, the
Debtor hereby grants, conveys, transfers and assigns to the Secured Parties (and
to each of them based on their respective Allocable Shares, as defined below) a
continuing security interest in the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  For purposes of this Agreement, the following terms shall have the meanings
indicated:
 
“COLLATERAL” is all right, title and interest of Debtor in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: All assets of the Debtor, including, but not limited to: all personal
and fixture property of every kind and nature, including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, Securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles (including all
payment intangibles); all Equipment; all Intellectual Property; and any and all
claims, rights and interests in any of the above, and all guaranties and
security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds (including proceeds of any insurance policies, proceeds of proceeds and
claims against third parties) of, any and all of the above, and all Debtor’s
books relating to any and all of the above and includes, without limiting the
generality of the above, the Intellectual Property listed in the attached
Exhibit B.

 
“CODE” is the Uniform Commercial Code, in effect in the State of Nevada as in
effect from time to time.
 
“COPYRIGHTS” are all copyrights, copyright rights, applications or registrations
and like protections in each work or authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.
 
“EQUIPMENT” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Debtor has any interest.
 
“INTELLECTUAL PROPERTY” is all present and future (a) Copyrights, (b) trade
secret rights, including all rights to unpatented inventions and know-how, and
confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) Patents; (e) Trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above; a schedule of
Intellectual Property and a schedule of Intellectual Property applications is
provided in Exhibit B, but such listing shall not limit the Secured Party’s
interest in any other Intellectual Property or Intellectual Property
applications.
 
 
2

--------------------------------------------------------------------------------

 
 
“PATENTS” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.
 
“SECURITIES” has the meaning ascribed to it in the Securities Act of 1933, as
amended, and includes, but is not necessarily limited to, common stock,
preferred stock, warrants, rights and other options, promissory notes or other
instruments reflecting obligations of other entities; in furtherance of the
foregoing, but not in limitation thereof, the term “Securities” specifically
includes the securities listed in the attached Exhibit A.
 
“TRADEMARKS” are trademarks, servicemarks, trade styles, and trade names,
whether or not any of the foregoing are registered, and all applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by any such
trademarks.
 
(c) The security interests granted pursuant to this Section (the “Security
Interests”) are granted as security only and shall not subject any of the
Secured Parties to, or transfer or in any way affect or modify, any obligation
or liability of the Debtor under any of the Collateral or any transaction which
gave rise thereto.
 
(d) The term “Allocable Share” means, with respect to each Secured Party (if
there is more than one Secured Party), as of the relevant date, the fraction
equal to (i) the outstanding principal of the Notes then held by such Secured
Party, divided by (ii) the aggregate outstanding principal of the Notes then
held by all Secured Parties. If there is only one Secured Party, the “Allocable
Share” shall mean one hundred percent (100%).
 
Section 2. Filing; Further Assurances.
 
(a)  The Debtor will, at its expense, cause to be searched the public records
with respect to the Collateral and will execute, deliver, file and record (in
such manner and form as each of the Secured Parties may require), or permit each
of the Secured Parties to file and record. as its attorney in fact, any
financing statement, any carbon, photographic or other reproduction of a
financing statement or this Security Agreement (which shall be sufficient as a
financing statement hereunder), any specific assignments or other paper that may
be reasonably necessary or desirable, or that the Secured Parties may request,
in order to create, preserve, perfect or validate any Security Interest or to
enable each of the Secured Parties to exercise and enforce its rights hereunder
with respect to any of the Collateral. The Debtor hereby appoints each Secured
Party as Debtor’s attorney-in-fact to execute in the name and behalf of Debtor
such additional financing statements as such Secured Party may request.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Each Secured Party has designated an Agent as provided in the Section
titled “Agent” below. Among other things, such Agent shall be agent of each such
Secured Party for execution of and identification on any financing statement or
similar instrument referring to or describing the Collateral.
 
(c) The Agent is authorized to execute and file any and all financing statements
desired to be filed by the relevant Secured Party to reflect the security
interest in the Collateral in any and all jurisdictions (including the U.S.
Patent and Trademark Office). For such purposes, the Debtor irrevocably appoints
the Agent, with full power of substitution to execute and file such financing
statements naming the Debtor as debtor thereon.
 
Section 3. Representations and Warranties of Debtor. The Debtor hereby
represents and warrants to each Secured Party (a) that the Debtor is, or to the
extent that certain of the Collateral is to be acquired after the date hereof,
will be, the owner of the Collateral free from any adverse lien, security
interest or encumbrance; (b) that no financing statement covering the Collateral
is on file in any public office, other than the financing statements filed
pursuant to this Security Agreement; and (c) that the statements made in the
Recitals of this Security Interest Agreement, which are deemed incorporated
herein by reference, are true, accurate and complete.

 
Section 4. Covenants of Debtor. The Debtor hereby covenants and agrees with each
Secured Party that the Debtor (a) will, at the Debtor’s sole cost and expense,
defend the Collateral against all claims and demands of all persons at any time
claiming any interest therein junior to the Secured Party’s interest; (b) will
provide the Secured Party with prompt written notice of (i) any change in the
chief executive officer of the Debtor or the office where the Debtor maintains
its books and records pertaining to the Collateral; (ii) the movement or
location of all or a material part of the Collateral to or at any address other
than the address of Debtor set forth in its public filings with the U.S.
Securities and Exchange Commission; and (iii) any facts which constitute a
Debtor Event of Default (as such term is defined below), or which, with the
giving of notice and/or the passage of time, could or would constitute a Debtor
Event of Default, pursuant to the Section titled “Debtor Events of Default”
below; (c) will promptly pay any and all taxes, assessments and governmental
charges upon the Collateral prior to the date penalties are attached thereto,
except to the extent that such taxes, assessments and charges shall be contested
in good faith by the Debtor; (d) will immediately notify the Secured Party of
any event causing a substantial loss or diminution in the value of all or any
material part of the Collateral and the amount or an estimate of the amount of
such loss or diminution; (e) will have and maintain adequate insurance at all
times with respect to the Collateral, for such other risks as are customary in
the Debtor’s industry for the respective items included in the Collateral, such
insurance to be payable to the Secured Party and the Debtor as their respective
interests may appear, and shall provide for a minimum of ten (10) days prior
written notice of cancellation to the Secured Party, and Debtor shall furnish
the Secured Party with certificates or other evidence satisfactory to the
Secured Party of compliance with the foregoing insurance provisions; (f) will
not sell or offer to sell or otherwise assign, transfer or dispose of the
Collateral or any interest therein, without the prior written consent of the
Secured Party, except in the ordinary course of business; (g) will keep
 
the Collateral free from any adverse lien, security interest or encumbrance and
in good order and repair, reasonable wear and tear excepted, and will not waste
or destroy the Collateral or any part thereof; and (h) will not use the
Collateral in material violation of any statute or ordinance the violation of
which could materially and adversely affect the Debtor’s business.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 5. Records Relating To Collateral. The Debtor will keep its records
concerning the Collateral at its offices designated in the caption of this
Security Interest Agreement or at such other place or places of business of
which the Secured Party shall have been notified in writing no less than ten
(10) days prior thereto. The Debtor will hold and preserve such records and
chattel paper and will permit representatives of the Secured Party at any time
during normal business hours upon reasonable notice to examine and inspect the
Collateral and to make abstracts from such records and chattel paper, and will
furnish to the Secured Party such information and reports regarding the
Collateral as the Secured Party may from time to time reasonably request.
 
Section 6. General Authority. From and during the term of any Debtor Event of
Default, the Debtor hereby appoints the Secured Party the Debtor’s lawful
attorney, with full power of substitution, in the name of the Debtor, for the
sole use and benefit of the Secured Party, but at the Debtor’s expense, to
exercise, all or any of the following powers with respect to all or any of the
Collateral:
 
(a)  to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due;
 
(b)  to receive, take, endorse, assign and deliver all checks, notes, drafts,
documents and other negotiable and non- negotiable instruments and chattel paper
taken or received by the Secured Party;
 
(c)  to settle, compromise, prosecute or defend any action or proceeding with
respect thereto;
 
(d)  to sell, transfer, assign or otherwise deal in or with the same or the
proceeds thereof or the related goods securing the Collateral, as fully and
effectually as if the Secured Party were the sole and absolute owner thereof;
 
(e) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and
 
to discharge any taxes, liens, security interests or other encumbrances at any
time placed thereon;
 
provided that the Secured Party or the Agent shall give the Debtor not less than
ten (10) business days prior written notice of the time and place of any sale or
other intended disposition of any of the Collateral.
 
 
5

--------------------------------------------------------------------------------

 
 
The exercise by the Secured Party or the Agent of or failure to so exercise any
authority granted herein shall in no manner affect Debtor’s liability to the
Secured Party, and provided, further, that the Secured Party and the Agent shall
be under no obligation or duty to exercise any of the powers hereby conferred
upon them and they shall be without liability for any act or failure to act in
connection with the collection of, or the preservation of, any rights under any
of the Collateral and Secured Party shall not be required to proceed against any
other person or entity who or which has guaranteed the performance of the
Obligations or provided any security therefor before proceeding against Debtor
or the Collateral.
 
Section 7. Debtor Events of Default.
 
(a) The Debtor shall be in default under this Security Agreement upon the
occurrence of any of the following (each, a “Debtor Event of Default”):
 

  (i)   an Event of Default (as defined in the Note);

  (ii) any representation or warranty made by the Debtor in this Security
Interest Agreement shall be false or misleading in any material respect; or

  (iii) Debtor shall breach any covenant of Debtor in this Security Interest
Agreement or in any other document or instrument executed by Debtor in favor of
or for the benefit of the Secured Parties as contemplated by any of the
Transaction Agreements.

 

(b)  The Debtor hereby irrevocably agrees that, upon the occurrence of a Debtor
Event of Default, the Debtor shall be deemed to have consented to an immediate
conveyance and transfer to the Secured Party of the copyrights and all other
rights the Debtor may have in the software included in the Collateral. In
furtherance of the foregoing, and not in limitation thereof, the Debtor will,
upon the occurrence of a Debtor Event of Default, deliver to the Secured Party
copies of the source code of the relevant software, with accompanying written
assignment of the software to the Secured Party. Without limiting the foregoing,
such source code and assignment shall be in form sufficient to enable the
Secured Party to register the software in Secured Party’s name with the
Copyright Register. The Debtor hereby agrees to take all steps necessary or
appropriate, as requested by the Secured Party, to effectuate and reflect such
conveyance and transfer or assignment to Secured Party. In all events, such
conveyance, transfer or assignment shall be deemed to vest title in such
software in the Secured Party.
 
 
6

--------------------------------------------------------------------------------

 
(c)  In furtherance of the foregoing and not in limitation thereof, the Debtor
acknowledges and agrees that the Secured Party may, upon the occurrence of a
Debtor Event of Default, seek the immediate entry of a preliminary injunction
prohibiting the Debtor’s use of such software in any shape, way or manner,
including, but not necessarily limited to, through the sale of products that use
any of such software, and the Debtor hereby irrevocably agrees that it will not
contest an application seeking entry of a preliminary injunction and that it
will accept the entry of such injunction.
 
Section 8. Remedies Upon Debtor Event of Default. If any Debtor Event of Default
shall have occurred, then in addition to the provisions of Section 7 hereof, the
Secured Party may exercise all the rights and remedies of a secured party under
the Code. The Secured Party may require the Debtor to assemble all or any part
of the Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient. The Secured
Party shall give the Debtor ten (10) business days prior written notice of the
Secured Party’s intention to make any public or private sale or sale at a
broker’s board or on a securities exchange of the Collateral. At any such sale
the Collateral may be sold in one lot as an entirety or in separate parcels, as
the Secured Party, in its sole discretion, may determine. The Secured Party
shall not be obligated to make any such sale pursuant to any such notice. The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be adjourned. The Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.
 
Section 9. Application of Collateral and Proceeds. The proceeds of any sale of,
or other realization upon, all or any part of the Collateral shall be applied in
the following order of priorities: (a) first, to pay the reasonable expenses of
such sale or other realization, including, without limitation, reasonable
attorneys’ fees, and all expenses, liabilities and advances reasonably incurred
or made by the Secured Party in connection therewith, and any other unreimbursed
expenses for which the Secured Party is to be reimbursed pursuant to the Section
titled “Expenses; Secured Party’s Lien” below; (b) second, to the payment of the
Obligations in such order of priority as the Secured Party, in its sole
discretion, shall determine; and (c) finally, to pay to the Debtor, or its
successors or assigns, or as a court of competent jurisdiction may direct, any
surplus then remaining from such proceeds.
 
Section 10. Expenses; Secured Party’s Lien. If any Debtor Event of Default shall
have occurred, the Debtor will forthwith upon demand pay to the Secured Party:
(a) the amount which the Secured Party may have been required to pay to free any
of the Collateral from any lien thereon; and (b) the amount of any and all
reasonable out-of-pocket expenses, including, without limitation, the reasonable
fees and disbursements of its counsel, and of any agents not regularly in its
employ, which the Secured Party may incur in connection with the collection,
sale or other disposition of any of the Collateral.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 11. Termination of Security Interests; Release of Collateral. Upon the
earlier to occur of (a) payment or other satisfaction in full of the Note held
by the Secured Party or (b) 45 days after the Registration Date (as defined in
the Purchase Agreement), the Security Interests shall terminate and all rights
to the Collateral shall revert to the Debtor. Upon any such termination of the
Security Interests or release of Collateral, the Secured Party will, at the
Debtor’s expense, to the extent permitted by law, execute and deliver to the
Debtor such documents as the Debtor shall reasonably request to evidence the
termination of the Security Interests or the release of such Collateral, as the
case may be.
 
Section 12. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur. The addresses for such communications shall be for (i) the Debtor as
provided in the Purchase Agreement, (ii) for each Secured Party as provided in
the Purchase Agreement for notices to the Purchaser and (iii) for the Agent as
provided in the Purchase Agreement for notices to the Purchaser. Any party
hereto may from time to time change its address or facsimile number for notices
under this Section in the manner contemplated by the Purchase Agreement.
 
Section 13.Agent.
 
(a)  Anything in the other provisions of this Security Interest Agreement to the
contrary notwithstanding, the Secured Party may designate another entity to act
as agent (the “Agent”) for the Secured Party with respect to any one or more of
the rights of Secured Party hereunder, including, but not necessarily limited
to, the right to hold the security interest and/or be named as secured party (as
agent for the Secured Party) in any filed financing statement and to take action
in the name and stead of the Secured Party hereunder. Such designation may be
made with or without power of substitution, Such designation shall remain in
effect until canceled by the Secured Party, as provided herein; provided,
however, that such cancellation shall not affect the validity of any action
theretofore taken by such agent pursuant to this Security Interest Agreement.
The Debtor acknowledges and agrees to honor such designation and acknowledges
that the Agent is acting as the agent of the Secured Party and not as a
principal.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)  Each Secured Party hereby confirms that the Secured Party has designated
EPD Investment Co. LLC as its initial Agent, with full right of substitution.
 
(c)  if there is more than one Secured Party, the Agent shall act as agent for
all Secured Parties. Any revocation of the authority of the Agent or the
designation of an alternate Agent shall be done only by Secured Parties who
represent a Majority in Interest of all the Note Holders (as defined below) at
that time; provided that at all times all Secured Parties shall be represented
by one and the same Agent. The term “Note Holder” means the Holder, as of the
relevant date, of the Note. The term “Majority in Interest” means, as of the
relevant date, with respect to the relevant classification of Note Holders, one
or more Note Holders whose respective outstanding principal amounts of the Notes
held by each of them, as of such date, aggregate more than fifty percent (50%)
of the Allocable Shares on that date.


Section 14.Miscellaneous.
 
(a)  No failure on the part of the Secured Party to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or remedy
under this Security Interest Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise by the Secured Party of any right, power or
remedy under this Security Interest Agreement preclude the exercise, in whole or
in part, of any other right, power or remedy. The remedies in this Security
Interest Agreement are cumulative and are not exclusive of any other remedies
provided by law. Neither this Security Interest Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally but only by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.
 
(b)  The execution and delivery by Debtor of this Security Interest Agreement
and all documents delivered in connection herewith have been duly and validly
authorized by all necessary corporate action of Debtor and this Agreement and
all documents delivered in connection herewith have been duly and validly
executed and delivered by Debtor. The execution and delivery by Debtor of this
Security Interest Agreement and all documents delivered in connection herewith
will not result in a breach or default of or under the Certificate of
Incorporation, By-laws or any agreement, contract or indenture of Debtor. This
Security Interest Agreement and all documents delivered in connection therewith
are legal, valid and binding obligations of Debtor enforceable against Debtor in
accordance with their terms.
 
 
9

--------------------------------------------------------------------------------

 
 
(c) In the event that any action is taken by Debtor or Secured Party in
connection with the this Security Interest Agreement, or any related document or
matter, the losing party in such legal action, in addition to such other damages
as he or it may be required to pay, shall pay reasonable attorneys’ fees to the
prevailing party.
 
Section 15. Separability. If any provision hereof shall prove invalid or
unenforceable in any jurisdiction whose laws shall be deemed applicable, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Party.
 
Section 16.Governing Law.
 
(a) This Security Interest Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by the court, the
Debtor shall reimburse the Secured Party for any reasonable legal fees and
disbursements incurred by the Secured Party in enforcement of or protection of
any of its rights under this Security Interest Agreement. Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.
 
(b) The Debtor and the Secured Party acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Security
Interest Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Security Interest Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.
 
Section 17. Jury Trial Waiver. The Debtor and the Secured Party hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Note or this Security Interest Agreement.
 
Section 18. Assignment. Only in connection with the transfer of all of the
rights under the Transaction Agreements in accordance with their terms, a
Secured Party may assign or transfer the whole of its security interest granted
hereunder. Any transferee of the Collateral shall be vested with all of the
rights and powers of the assigning Secured Party hereunder with respect to the
Collateral.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 19. Waiver. The Debtor waives any right that it may have to require
Secured Party to proceed against any other person, or proceed against or exhaust
any other security, or pursue any other remedy Secured Party may have.
 
IN WITNESS WHEREOF, the Parties have executed this Security Interest Agreement
as of the day, month and year first above written.
 
SECURED PARTY:
 
EPD INVESTMENT CO. LLC




By: _________________________________
Name:
Title:




COMPANY:


NEAH POWER SYSTEMS, INC.




By: _________________________________
Name:
Title:

 
 
11

--------------------------------------------------------------------------------

 



EXHIBIT A


SECURITIES


All capital stock of Neah Power Systems, Inc., a Washington corporation.
 
 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT B


INTELLECTUAL PROPERTY


U.S. Patents:



1.  
U.S. Patent No. 6,641,948 entitled “Fuel Cells Having Silicon Substrates And/Or
Sol-Gel Derived Support Structures” issued November 4, 2003. (401) Expires:
April 5, 2020.

2.  
U.S. Patent No. 6,720,105 entitled “Metallic Blocking Layers Integrally
Associated With Fuel Cell Electrode Structures And Fuel Cell Electrode Stack
Assemblies” issued April 13, 2004. (401C2) Expires: April 5, 2020.

3.  
U.S. Patent No. 6,808,840 entitled “Silicon-Based Fuel Cell Electrode Structures
And Fuel Cell Electrode Stack Assemblies” issued October 26, 2004. (401C3)
Expires: April 5, 2020.

4.  
U.S. Patent No. 6,811,916 entitled “Fuel Cell Electrode Pair Assemblies And
Related Methods” issued November 2, 2004. (402) Expires: December 12, 2021.

5.  
U.S. Patent No. 6,852,443 entitled “Fuel Cells Having Silicon Substrates And/Or
Sol-Gel Derived Support Structures” issued February 8, 2005. (401D1) Expires:
April 5, 2020

6.  
U.S. Patent No. 6,924,058 entitled “Hydrodynamic Transport and Flow Channel
Passageways Associated with Fuel Cell Electrode Structures and Fuel Cell
Electrode Assemblies” issued Aug. 2, 2005. (401C5) Expires: April 5, 2020.

7.  
U.S. Patent No. 7,105,245 entitled “Fuel Cell System Reactant Supply and
Effluent Storage Cartridges” issued September 12, 2006. (404C2) Expires:
December 20, 2024.

8.  
U.S. Patent No. 7,118,822 entitled “Fuel Cell Electrode Pair Assemblies and
Related Methods” issued October 10, 2006. (402C1) Expires: October 16, 2022.

9.  
U.S. Pat. No. 7,157,177 entitled “Porous Fuel Cell Electrode Structures Having
Conformal Electrically Conductive Layers Thereon” issued January 2, 2007. (403)
Expires: Sept. 29, 2023.

10.  
U.S. Pat. No. 7,198,864 entitled “Silicon-Based Fuel Cell Electrode Structures”
issued April 3, 2007. (401D2) Expires: April 5, 2020.

11.  
U.S. Pat. No. 7,205,665 entitled “Porous Silicon Undercut Etching Deterrent
Masks and Related Methods” issued April 17, 2007. (414) Expires Nov. 11, 2025.



Foreign Patents:



1.  
Chinese Patent No. CN1205685C entitled “Fuel Cells Having Silicon Substrates
And/Or Sol-Gel Derived Support Structures” issued June 1, 2005. (401CN)

 
 
13

--------------------------------------------------------------------------------

 
 
U.S. Utility Patent Applications:



1.  
U.S. Pat. Appl. No. 10/251,518 entitled “Fuel Cells Having Internal Multistream
Laminar Flow” filed September 20, 2002. (404C1)

2.  
U.S. Pat. Appl. No. 10/966,721 entitled “Nitric Acid Regeneration Fuel Cell
Systems” filed Oct. 15, 2004. (405)

3.  
U.S. Pat. Appl. No. 10/892,876 entitled “Fuel Cells Having Cross Directional
Laminar Flowstreams” filed Jul. 16, 2004. (406)

4.  
U.S. Pat. Appl. No. 11/313,550 entitled “Detachable Reactant Supply and Effluent
Storage Cartridges, Layered Pump Assemblies, and Rotatable Fluid Transfer Valve
Disk Assemblies for Use with Regenerative Fuel Cell Systems” filed Dec. 20,
2005. (413)

5.  
U.S. Pat. Appl. No. 11/530,815 entitled “Closed Liquid Feed Fuel Cell Systems
And Reactant Supply And Effluent Storage Cartridges Adapted For Use With The
Same” filed September 11, 2006. (404C3)

6.  
U.S. Pat. Appl. No. 11/669,895 entitled “Liquid-liquid Fuel Cell Systems Having
Flow-Through Anodes and Flow-By Cathodes” filed January 31, 2007. (416)



PCT and Foreign Patent Applications:



1.  
Canadian Pat. Appl. No. 2,392,115 entitled “Fuel Cells Having Silicon Substrates
And/Or Sol-Gel Derived Support Structures” filed July 27, 2002. (401CA)

2.  
Chinese Pat. Appl. No. 00818422.4 entitled “Fuel Cells Having Silicon Substrates
And/Or Sol-Gel Derived Support Structures” filed July 26, 2002. (401CN)

3.  
European Pat. Appl. No. 00991398.9 entitled “Fuel Cells Having Silicon
Substrates And/Or Sol-Gel Derived Support Structures” filed May 17, 2002.
(401EP)

4.  
Japanese Pat. Appl. No. 2001-537811 entitled “Fuel Cells Having Silicon
Substrates And/Or Sol-Gel Derived Support Structures” filed May 17, 2002.
(401JP)

5.  
Canadian Pat. Appl. No. 2,444,688 entitled “Porous Silicon And Sol-Gel Derived
Electrode Structures And Assemblies For Use With Fuel Cell Systems” filed
October 17, 2003. (401CCA)

6.  
Chinese Pat. Appl. No. 02811803.0 entitled “Porous Silicon And Sol-Gel Derived
Electrode Structures And Assemblies For Use With Fuel Cell Systems” filed
October 20, 2003. (401CCN)

7.  
European Pat. Appl. No. 02731430.1 entitled “Porous Silicon And Sol-Gel Derived
Electrode Structures And Assemblies For Use With Fuel Cell Systems” filed
November 19, 2003. (401CEP)

8.  
Japanese Pat. Appl. No. 2002-584409 entitled “Porous Silicon And Sol-Gel Derived
Electrode Structures And Assemblies For Use With Fuel Cell Systems” filed
October 20, 2003. (401CJP)

9.  
Canadian Pat. Appl. No. 2,472,232 entitled “Porous Fuel Cell Electrode
Structures Having Conformal Electrically Conductive Layers Thereon” filed July
3, 2004. (403CA)

10.  
Chinese Pat. Appl. No. 03801936.1 entitled “Porous Fuel Cell Electrode
Structures Having Conformal Electrically Conductive Layers Thereon” filed July
2, 2004. (403CN)

11.  
European Pat. Appl. No. 03701220.0 entitled “Porous Fuel Cell Electrode
Structures Having Conformal Electrically Conductive Layers Thereon” filed July
3, 2004. (403EP)

12.  
Japanese Pat. Appl. No. 2003-558944 entitled “Porous Fuel Cell Electrode
Structures Having Conformal Electrically Conductive Layers Thereon” filed July
2, 2004. (403JP)



 
14

--------------------------------------------------------------------------------

 